United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Augusta, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-987
Issued: December 24, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 4, 2009 appellant, through counsel, filed a timely appeal from the merit
decision of the Office of Workers’ Compensation Programs dated December 9, 2008 denying
appellant’s claim for an emotional condition. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction to review the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
emotional condition in the performance of duty.
FACTUAL HISTORY
On June 9, 2008 appellant, then a 34-year-old mail handler, filed an occupational disease
claim, alleging that he suffered from stress due to disparity in treatment because management
was trying to persuade him to respond in a negative manner which would jeopardize his job. In a
statement accompanying the claim, he alleged that on October 19, 2007 the plant manager,
during employee appreciation day, stated that, if he feels you are not working to his standards,

that he will make it his goal to get you fired. Appellant also noted that on the same night Felton
Mitchell accused him of stealing a tray of ribs and that when he told the plant manager, the plant
manager indicated that he believed Mr. Mitchell. He noted that he was accused of leaving his
post of duty to get seconds but that he was on break when he went and so the predisciplinary
review was dismissed. Appellant noted that on November 27, 2007 he had a dispute with
management about putting some equipment in a pallet room when he was told that it was not to
go there. He requested at that time to see a union representative but said that he could not see
one that day. Appellant noted that. “Jack” took the mail and threw most of it on the floor and
mixed it up and that he had to pick it up and put it back in order. He indicated that on
November 29, 2007 he was instructed not to leave his specific area so he could not perform his
duties effectively. Appellant noted an instance on December 3, 2007 when employees were
called for a meeting to the flat sorter to ask opinions on what type of power equipment was
needed and that when the supervisor asked appellant he stated he had no opinion and the
supervisor stated, “good, we do n[o]t need it” and appellant believed that was to belittle him in
front of his coworkers. He noted that he was given impossible time limits and was pulled to do
other details. Appellant alleged that on April 15, 2008 Mr. Mitchell asked him when he would
be finished and he told him he was not stating because anything he says is changed. He noted
that after this incident he was escorted out of the building. Appellant indicated that he was called
back on April 17, 2008 at which time the supervisor told him that he was making a paper trail to
get him fired so he better start looking for a job. He noted that on May 5, 2008 he was issued a
14-day suspension due to this incident.
A May 5, 2008 notice of 14-calendar day suspension signed by Mr. Mitchell indicated
that appellant was suspended because he failed to follow work instructions.1 Appellant refused
to sign the document. Furthermore, a letter of warning dated December 27, 2007 was submitted
by the employing establishment to appellant due to irregular attendance.
By letter dated June 19, 2008, the employing establishment controverted appellant’s
claim.
By letter dated July 2, 2008, the Office asked appellant to answer various questions and
provide further information.
In a statement dated July 22, 2008, Irene Castle stated that she witnessed appellant being
accused of stealing a tray of ribs from the employee appreciation dinner held on October 19,
2007 by Mr. Mitchell. She noted that appellant was constantly being watched, followed and
given restrictions that were not made on other handlers. Ms. Castle indicated that appellant was
not able to do his job because he could not go to the dock to get mail but had to wait until other
mail handlers brought him his mail, that he was constantly being paged, even when he was in his
work area, and that appellant had to inform his supervisors of his whereabouts all the time. She
argued that no employee should have to work under these severe and stressful conditions.

1

The notice indicated that on April 15, 2008 appellant was asked to complete breakdown operation by 21:30, and
that when Mr. Mitchell contacted him at 19:40 to check on progress, appellant stated that he was not saying
anything. Appellant was told to report to the plant manager’s office to discuss his failure to follow instructions. He
did not respond to the plant manager’s questions. Accordingly, appellant was placed on suspension.

2

In a statement dated July 28, 2008, S. Lance Weaver indicated that he was employed at
the employing establishment from August 18, 2007 through March 14, 2008. He noted that at
the October 9, 2007 employee appreciation dinner Jackie Watson, the plant manager, stated that
he was going to get rid of employees he deemed unworthy. Mr. Weaver also noted that
Mr. Mitchell catered this event and there was a discussion of the impropriety of a supervisor
catering such an event, which in turn caused retaliatory actions by supervision towards those
who questioned the impropriety of the act. He noted that on November 27, 2007 he was working
automation when he saw Mr. Watson, the plant manager, approach the work area where
appellant was working and confronted him on several occasions throughout the night.
Mr. Weaver noted that Mr. Watson was very demonstrative as he spoke to appellant and often
stood and glared at him while he performed his work. He noted that on December 3, 2007 he
recalled Johnnie Brown and Mr. Mitchell arguing in the area that appellant was working.
Mr. Weaver also noted that there were many other occasions where he noticed appellant being
harangued by Mr. Watson and Mr. Mitchell but they did not recall specific times. He also stated
that Mr. Mitchell and Mr. Watson created a hostile work environment and perpetuated a scheme
of retaliation and destruction on those who oppose them. In a second statement dated
September 11, 2008, Mr. Weaver stated that his first statement was suspiciously lost by
management. He indicated that he was present at the employee appreciation dinner when
Mr. Watson did make a statement referring to employees he was working hard towards firing
because they did not fit the mold of what an employee should be and that he would get back with
the employees at a later date to discuss the matter. Mr. Weaver again noted that he constantly
saw Mr. Watson and Mr. Mitchell going to the area of appellant and speaking to him in a visibly
demonstrative manner. He noted that he witnessed this because his work area was adjacent to
that of appellant and that he was also the victim of harassment by Mr. Watson and Mr. Mitchell.
An August 20, 2008 statement, completed by a LaJuana D. Mercer using responses by
Mr. Watson, the plant manager, indicated that employees were told that if they were not coming
to work they would be terminated. Mr. Watson also stated that appellant was investigated
because he attended the employee appreciation dinner but later left his operation without
authorization. He indicated that appellant could not work without supervision. Mr. Watson
noted that appellant continues to give excuses why he could not clear his mail timely. The
employing establishment denied that mail was thrown on the floor. Mr. Watson told Ms. Mercer
that he did not belittle appellant with regard to the December 3, 2007 incident, rather appellant
belittled himself with his own statement. He denied that he told appellant he was making a paper
trail in an effort to get him fired.
Medical evidence was submitted by appellant’s treating physician, Dr. Reginald V.
Brown. In notes dated April 21, May 1 and September 9, 2008, Dr. Brown indicated that
appellant told him that he was under increased stress on his job recently due to problems with his
supervisor. He stated that appellant felt he was being set up to be fired in the near future. In a
May 27, 2008 report, Dr. Brown indicated that he had been treating appellant for stress and
depression since April 21, 2008. He noted that appellant reported that he had undergone
workplace harassment since November 2007. Dr. Brown noted that appellant had no prior
history of depression or psychiatric illness. He opined that appellant suffered from prolonged
depression and anxiety. Dr. Brown opined, “It is my opinion that [appellant] has severe
depression with anxiety as a direct result of working in a hostile workplace.”

3

By decision dated December 9, 2008, the Office denied appellant’s claim. It found that
appellant had established compensable factors of employment but there was insufficient medical
evidence to establish a factor of employment caused or aggravated by October 19 or
December 3, 2007. The factors were: being accused of leaving his area of operation without
permission on October 19, 2007; accused of stealing a tray of ribs during the employee
appreciation dinner; and the plant manager responded to appellant’s “no opinion” response at an
employee meeting.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment but nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to her regular or specially assigned duties or to a requirement imposed by the
employment, the disability comes within the coverage of the Federal Employees’ Compensation
Act.2 On the other hand, the disability is not covered where it results from such factors as an
employee’s fear of a reduction-in-force or his frustration from not being permitted to work in a
particular environment or to hold a particular position.3
Appellant has the burden of establishing by the weight of the reliable, probative and
substantial evidence that the condition for which he claims compensation was caused or
adversely affected by employment factors.4 This burden includes the submission of a detailed
description of the employment factors or conditions which appellant believes caused or adversely
affected the condition or conditions for which compensation is claimed.5
In cases involving emotional conditions, the Board has held that, when working conditions
are alleged as factors in causing a condition or disability, the Office, as part of its adjudicatory
function, must make findings of fact regarding which working conditions are deemed
compensable factors of employment and are to be considered by a physician when providing an
opinion on causal relationship and which working conditions are not deemed factors of
employment and may not be considered.6 If a claimant does implicate a factor of employment,
the Office should then determine whether the evidence of record substantiates that factor. When
the matter asserted is a compensable factor of employment and the evidence of record establishes

2

5 U.S.C. §§ 8101-8193.

3

See Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42 ECAB 566 (1991); Lillian Cutler, 28
ECAB 125 (1976).
4

Pamela R. Rice, 38 ECAB 838, 841 (1987).

5

Effie O. Morris, 44 ECAB 470, 473-74 (1993).

6

See Norma L. Blank, 43 ECAB 384, 389-90 (1992).

4

the truth of the matter asserted, the Office must base its decision on an analysis of the medical
evidence.7
ANALYSIS
Initially, the Board finds that certain allegations made by appellant are not established as
factual. These include appellant’s allegations that mail was thrown on the floor, that he was
denied the right to see a union representative, that he was given impossible time limits and that
his supervisor told appellant that he was making a paper trail in order to get him fired.
Appellant’s burden of proof is not discharged with allegations alone. He must support his
allegations with probative and reliable evidence.8 As appellant has not done so here, he has not
met his burden of proof.
Certain allegations made by appellant concern personnel or administrative matters.
Appellant was suspended for 14 days on April 15, 2008 for “failure to follow
instructions/unsatisfactory work performance” due to appellant’s failure to answer questions by
his supervisor and the plant manager. He was also issued a letter of warning for irregular
attendance. The Board has held that an administrative or personnel matter will be considered to
be an employment factor only where the evidence discloses error or abuse on the part of the
employing establishment.9 In determining whether the employing establishment erred or acted
abusively, the Board has examined whether the employing establishment acted reasonably.10
There is no evidence that the Office acted unreasonably in suspending appellant for his refusal to
answer questions with regard to his work or for irregular attendance.
Allegations were made by appellant and supported by witness statements that appellant’s
performance was unfairly monitored by his supervisors. Although the monitoring of activities at
work is generally related to the employment, it is an administrative function of the employer, and
not a duty of the employee.11 The Board finds that the evidence does not show that the
employing establishment acted unreasonably in its effort to monitor appellant’s work as a way of
improving his job performance. Furthermore, appellant’s objections to the manner in which he
was assigned to pick up mail is not compensable as it involves an administrative matter in the
assignment of work duties.12 Not being permitted to work in a particular environment or to hold
a particular position is not compensable.13

7

Id.

8

Cyndia R. Harrill, 55 ECAB 522 (2004).

9

Id.

10

Janice I. Moore, 53 ECAB 777 (2002).

11

See Dennis J. Balogh, 52 ECAB 232 (2001); see also John Polito, 50 ECAB 347 (1999).

12

Kim Nguyen 53 ECAB 127 (2001).

13

Peter D. Butt, 56 ECAB 117 (2004).

5

Appellant alleges that at the employee appreciation dinner, the plant manager stated that
if he felt an employee was not living up to his work standards, he would make it his goal to fire
that employee. Mr. Weaver supported that this event occurred in his statement. However, not
every statement uttered in the workplace will give rise to a compensable factor.14 The Board
notes that this statement was not directed to appellant but rather to all of the attendees at the
dinner. Under the circumstances of this case, the Board finds that appellant’s emotional reaction
must be considered self-generated, in that it resulted from his perceptions regarding this
statement.15
However, the Office found three compensable work factors: (1) that appellant was
accused of leaving his operation area without permission on October 19, 2007; (2) that appellant
was accused of stealing a tray of ribs from the employee appreciation dinner; and (3) that on
December 3, 2007 the plant manager responded to appellant’s “no opinion” response at an
employee meeting. Accordingly, appellant must submit rationalized medical opinion evidence
establishing that his claimed emotional condition is causally related to his established work
factors.
There is no medical evidence in the record that establishes this causal relationship.
Appellant did submit medical reports by Dr. Brown noting that appellant was experiencing stress
and anxiety as a result of his employment. However, Dr. Brown never exhibited any specific
knowledge or understanding with regard to appellant’s work situation, nor did he ever mention
the compensable work factors. His general statements largely consisted of repeating appellant’s
allegations with regard to general issues at her workplace. Therefore Dr. Brown’s opinions are
insufficient to establish a causal relationship between the listed compensable factors and
appellant’s emotional condition.16
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he
sustained an emotional condition in the performance of duty.

14

Mary A. Sisneros, 46 ECAB 155 (1994).

15

V.W., 58 ECAB ____ (Docket No. 07-234, issued March 22, 2007).

16

A physician’s opinion on whether there is a causal relationship between the diagnosed condition and the
implicated employment factors must be based on a complete factual and medical background. Victor J. Woodham,
41 ECAB 345, 352 (1989).

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 9, 2008 is affirmed.
Issued: December 24, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

